                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

JAMAL WESTLEY                                                   CIVIL ACTION

VERSUS                                                          NO.    18-1994

DARREL VANNOY                                                 SECTION “B”(1)


                            ORDER AND REASONS

     Before   the   Court   are   the       Magistrate    Judge’s    Report   and

Recommendation to dismiss petitioner Jamal Westley’s petition for

habeas corpus relief (Rec. Doc. 15), and petitioner’s objections

to the Report and Recommendation (Rec. Doc. 16). For the reasons

discussed below,

     IT IS ORDERED that the petitioner’s objections are OVERRULED;

     IT IS FURTHER ORDERED that the Magistrate Judge’s Report

and Recommendation are ADOPTED as the Court’s opinion; and

     IT IS FURTHER ORDERED that the petition for habeas relief is

DISMISSED WITH PREJUDICE.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Jamal    Westley   (“petitioner”)          is   an     inmate    currently

incarcerated at Louisiana State Penitentiary in Angola, Louisiana.

See Rec. Doc. 4-1 at 1. On May 24, 2013, petitioner was convicted

of two counts of simple burglary of an inhabited dwelling, along

with one count of each of the following offenses: forcible rape,

access device fraud, armed robbery, and aggravated burglary. See

Rec. Doc. 15 at 1. On June 18, 2013, petitioner was sentenced to

                                        1
twelve years on each count of simple burglary of an inhabited

dwelling, forty years on the forcible rape conviction, six months

on the access device fraud conviction, fifty years on the armed

robbery conviction, and thirty years on the aggravated burglary

conviction. See id. The court ordered that these sentences be

served concurrently. See id. On August 15, 2013, petitioner pleaded

guilty to being a second offender on the armed robbery conviction

and was resentenced to a concurrent term of ninety-nine years

imprisonment. See id.

      On May 22, 2016, petitioner filed an application for post-

conviction relief with the state trial court seeking an out-of-

time appeal. See id. On July 14, 2016, the application was denied

as untimely. See id. On September 1, 2016, the Louisiana Fourth

Circuit Court of Appeal similarly denied him relief. See id. at 1-

2.   On   February   9,   2018,   the   Louisiana   Supreme   Court   denied

petitioner’s related writ, holding that the application was not

timely filed in the state district court and that petitioner had

failed to show that an exception applied. See id. at 2. On February

19, 2018, petitioner filed the instant federal habeas corpus

petition, asserting that he received ineffective assistance of

counsel when counsel failed to file a direct appeal. See Rec. Doc.

4-1 at 18, 22.

                             LAW AND FINDINGS

      A. Standard of Review

                                        2
     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) controls for purposes of this 28 U.S.C. § 2254 habeas

corpus petition. See Poree v. Collins, 866 F.3d 235, 245 (5th Cir.

2017)   (“Federal   habeas   proceedings   are   subject   to   the   rules

prescribed by the Antiterrorism and Effective Death Penalty Act .

. .”); see also Flanagan v. Johnson, 154 F.3d 196, 198 (5th Cir.

1998) (citing Lindh v. Murphy, 521 U.S. 320 (1997)) (holding that

AEDPA applies to habeas corpus petitions filed after the date the

act went into effect).

     There are three threshold requirements under AEDPA which a

habeas corpus petition must meet: (1) the petition must be timely;

(2) the petitioner must have exhausted state court remedies; and

(3) the petitioner must not be in procedural default. See 28 U.S.C.

§ 2244(d); see also Nobles v. Johnson, 127 F.3d 409, 419-20 (5th

Cir. 1997) (citing 28 USC § 2254(b),(c)). Because the instant

petition is untimely, it is unnecessary to address the exhaustion

and procedural default requirements.

     B. Timeliness

     The AEDPA imposes a one-year statute of limitations for

petitioners seeking relief under 28 U.S.C. § 2254. See 28 U.S.C.

2244(d)(1). Because petitioner’s claim does not involve a state-

created impediment or a newly recognized constitutional right,

neither § 2244(d)(1)(B) nor (C) apply. Accordingly, the timeliness



                                   3
of   the   instant   petition   need   only   be   considered   under   §

2244(d)(1)(A) and (D).

     First, for a habeas corpus petition to be timely under §

2244(d)(1)(A), the AEDPA requires that it be filed within one year

of the date that the judgement became final. See 28 U.S.C. §

2244(d)(1)(A); see also Duncan v. Walker, 533 U.S. 167, 179-80

(2001). A judgement becomes final “by the conclusion of direct

review or the expiration of the time for seeking such review.” 28

U.S.C. 2244(d)(1)(A). Accordingly, a conviction becomes final when

the period for filing a notice of appeal expires and no appeal has

been taken. See Roberts v. Cockrell, 319 F.3d 690, 694-95 (5th

Cir. 2003) (holding that a conviction is final when the defendant

does not timely proceed to the next available step in the state

appeal process).

     To be timely under § 2244(d)(1)(A), petitioner would have to

have filed his federal petition within a year of his conviction’s

finality. Petitioner’s conviction became final when the time in

which he had to appeal expired and no appeal had been taken.

Because    petitioner’s   conviction    became     final   on September

16, 2013, petitioner should have filed the instant petition on or

before September 16, 2014. However, he did not file the petition

until February 19, 2018. See Rec. Doc. 4-1 at 22. Accordingly,

under the foregoing subsection the petition is time-barred.



                                   4
      Second, under § 2244(d)(1)(D), a petition must be brought

within one year of “the date on which the factual predicate of the

claim or claims presented could have been discovered through the

exercise   of    due     diligence.”       28   U.S.C.    §   2244(d)(1)(D).

“‘[D]iligence can be shown by prompt action on the part of the

petitioner as soon as he is in a position to realize’ that he

should act.” United States v. Rodriguez, 858 F.3d 960, 962 (5th

Cir. 2017) (quoting       Johnson v. United States, 544 U.S. 295,

(2005)).   While    attorney   abandonment       may     constitute   factual

predicate for a petitioner to proceed under § 2244(d)(1)(D),

“[c]omplete inactivity in the face of no communication from counsel

does not constitute diligence.” See id. at 963.

      The timing of petitioner’s efforts is crucial to establishing

the requisite diligence. See id. at 962 (“[t]he important thing is

to identify a particular time when . . . diligence is in order.”)

(internal quotations omitted). When a petitioner alleges a failure

of counsel to file an appeal, the length of time between the

conviction and petitioner’s subsequent efforts is determinative of

whether the petitioner exercised diligence. See id. at 963-64

(holding that petitioner who waited fifteen months to inquire about

his   appeal    status   did   not   exercise     reasonable     diligence).

Consistent with Rodriguez, the Seventh Circuit has held that in

the context of a petitioner alleging a failure of counsel to file

an appeal, the relevant inquiry is “how long a duly diligent

                                       5
prisoner would take to discover that his lawyer had not filed a

notice of appeal.” See Ryan v. United States, 657 F.3d 604, 607

(7th Cir. 2011).

      If the court were to apply § 2244(d)(1)(D), the instant

petition would still not be timely. Under this subsection, the

statute of limitations would have commenced on “the date on which

the factual predicate of the claim or claims presented could have

been discovered through the exercise of due diligence.” 28 U.S.C.

2244(d)(1)(D).     Following    precedent       set    forth   in    Rodriguez,

Petitioner should have discovered that no appeal had been filed

within fifteen months of the filing deadline—in other words, by

December 16, 2014. See Rodriguez, 858 F.3d at 963-64. Accordingly,

petitioner would have to have filed either an application for

state-post conviction relief or the instant petition by December

16,   2015.   However,   petitioner       did   not   file   for    state    post-

conviction relief until May 22, 2016, and did not file his federal

petition   until   February    19,   2018.      See   Rec.   Doc.   4-1     at   22.

Accordingly, this petition is time-barred.

      C. Actual Innocence

      The one-year statute of limitations can be overcome by a

showing of actual innocence. See McQuiggin v. Perkins, 569 U.S.

383, 386 (2013). (“We hold that actual innocence, if proved, serves

as a gateway through which a petitioner may pass whether the

impediment is a procedural bar . . . or . . . expiration of the

                                      6
statute of limitations.”). To overcome the statute of limitations

by actual innocence, a petitioner must “persuade[] the district

court that in light of new evidence, no juror, acting reasonably,

would have voted to find him guilty beyond a reasonable doubt.”

See id. (citing Schlup v. Delo, 513 U.S. 298, 329 (1995)).

     Here, petitioner cannot overcome the statute of limitations

because he did not assert actual innocence in his petition or his

objection,   let   alone   present   any   “new   evidence”   required   by

Perkins. To the contrary, in petitioner’s objection, he writes

that “[he] may or may not be actually innocent of any crime” and

that “he especially cannot assert his actual innocence at this

time.” See Rec. Doc. 16 at 2.

     D. Tolling

     The statute of limitations can be interrupted by either

statutory tolling or equitable tolling. See 28 U.S.C. § 2244(d)(2)

(setting forth the requirements for statutory tolling under the

AEDPA); see also Holland v. Florida, 560 U.S. 631, 645 (2010) (“.

. . we hold that § 2244(d) is subject to equitable tolling in

appropriate cases.”).

     Under the statutory tolling scheme provided for under the

AEDPA, the running of the statute of limitations is interrupted

during the period of time in which state post-conviction relief or

collateral review is pending. See 28 U.S.C. § 2244(d)(2). For

statutory tolling to apply, the interrupting action must be: (1)

                                     7
an application for state post-conviction or collateral review (2)

with respect to the pertinent judgement or claim, (3) which was

properly filed. See id. An application for state post-conviction

or other collateral review that is filed after the statutory

tolling period would have expired does not trigger statutory

tolling. See Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000)

(holding that a state habeas application not filed until after the

statute of limitations expired does not warrant tolling of the

limitations period of § 2244(d)(2)).

     Here, petitioner has not met the requirements to warrant

statutory tolling, as there was no application for post-conviction

relief pending before the state courts during the time the statute

of limitations was running under either §§ 2244(d)(1)(A) or (D).

     A habeas corpus petitioner is entitled to equitable tolling

of the statute of limitations only upon a showing that: (1) he has

been pursuing his rights diligently, and (2) some extraordinary

circumstance stood in his way and prevented timely filing. See

Holland, 560 U.S. at 649; see also Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005). The burden of establishing these two elements

rests on the petitioner seeking equitable tolling. See Pace, 544

U.S. at 418. Equitable tolling is warranted “only in rare and

exceptional circumstances . . . where the plaintiff is actively

misled by the defendant . . . or is prevented in some extraordinary

way from asserting his rights.” See Cousin v. Lensing, 310 F.3d

                                8
843, 848 (5th Cir. 2002) (internal quotations omitted). Claims for

equitable tolling based on grounds such as ignorance of the law,

unfamiliarity with the legal process, illiteracy, or a lack of

knowledge of filing deadlines do not warrant equitable tolling.

See Barrow v. New Orleans S.S. Ass’n, 932 F.2d 473, 478 (5th Cir.

1991).

     Precedent for what constitutes extraordinary circumstances is

well established in case law. In Holland, the Supreme Court held

that equitable tolling would be warranted where an attorney ignored

the client’s repeated requests for information and to timely file

a petition, over a period of years. See Holland, 560 U.S. at 652.

Likewise, in Wynn, the court held that equitable tolling was

warranted where the defendant was deceived by his attorney into

believing a timely motion to vacate had been filed, when in fact,

no such motion had been. See United States v. Wynn, 292 F.3d 226

(5th Cir. 2002).

     Here, petitioner has not met the requirements necessary to

warrant equitable tolling of the statute of limitations. Liberally

construed,   petitioner’s   federal   petition   suggests   that   the

extraordinary circumstance that prevented his timely filing was

his attorney’s having misled him into believing that an appeal was

filed, when no such appeal had been in fact filed. However,

petitioner offers no evidence of such a promise having been made.

In stark contrast to Wynn, the record is utterly devoid of any

                                 9
evidence   suggesting   that   counsel    actively   misled   or   deceived

petitioner. Furthermore, and distinct from Holland, no diligent

efforts were put forth by petitioner. Conversely, the facts of the

instant case present no indication of extraordinary circumstances

which prevented timely filing despite petitioner’s diligence.

     Petitioner’s objection, liberally construed, asserts that he

is entitled to equitable tolling on the grounds of his “mental

capacity,” as he is “mentally incompetent in the law.” See Rec.

Doc. 16 at 2. However, this does not constitute an extraordinary

circumstance at law, and even if it did, petitioner has made no

showing of diligence as required by law to warrant equitable

tolling. Furthermore, as the Fifth Circuit expressly held in

Barrow, ignorance of the law, or unfamiliarity with the legal

process    or   deadlines,   does   not   warrant    equitable     tolling.

Accordingly, petitioner’s claim that he “does not possess any

working knowledge of the law, rules and/or procedures, and . . .

is mentally incompetent in the law” (Rec. Doc. 16 at 2) is

irrelevant and unconvincing for the purposes of equitable tolling.

     As there has been no showing of actual innocence or that

grounds for statutory or equitable tolling exist, the instant

petition is not timely.

     E. Competency to Stand Trial

     “[T]he Constitution does not permit trial of an individual

who lacks ‘mental competency.’ ” Austin v. Davis, 876 F.3d 757,

                                    10
777 (5th Cir. 2017) (citing Indiana v. Edwards, 554 U.S. 164, 170

(2008)). An individual is mentally competent to stand trial if:

(1) he has sufficient present ability to consult with his lawyer

with a reasonable degree of rational understanding; and (2) he has

a rational as well as factual understanding of the proceedings

against him. See Austin, 876 U.S. at 777 (citing Dusky v. United

States, 362 U.S. 402, 402 (1960).

     Here, petitioner asserts that “[his] capacity to stand trial

was never brought to the trial court when it should have been.”

Rec. Doc. 16 at 2. Petitioner is precluded from bringing this

claim, like all claims in his petition, because his petition is

time-barred. Regardless, petitioner does not offer any evidence of

his being incompetent to stand trial. He has not demonstrated that

he lacked sufficient ability to consult with his lawyer at trial

with a reasonable degree of understanding, nor that he lacked a

rational as well as factual understanding of the proceedings

against him. Accordingly, this claim is without merit.


     New Orleans, Louisiana this 16th day of August, 2019




                         ___________________________________
                         SENIOR UNITED STATES DISTRICT JUDGE




                               11
